Citation Nr: 0945918	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for left hand 
fibrolipoma removal scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter, and W.M.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In June 2008, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its June 2008 decision, the Board also granted entitlement 
to service connection for loss of the distal phalanges of the 
left ring and long fingers.  Because a final Board decision 
was rendered with regard to that issue, it is no longer a 
part of the current appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's left hand fibrolipoma removal scar is described 
as both superficial and deep, measures less than 6 square 
inches (39 square centimeters) in area, is painful and does 
not cause limitation of motion or function.



CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no more, 
for left hand fibrolipoma removal scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 and 7805 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a June 2003 letter issued prior to the 
decision on appeal, and in a May 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A March 2006 letter notified the Veteran of 
how VA determines disability ratings and effective dates, 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment, and provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increase need not be veteran 
specific and need not include reference to impact on daily 
life).  The case was last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and examination 
reports, statements from a private physician, lay evidence, 
and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and by providing evidence and written argument in support of 
his claim.  Moreover, he described his symptomatology and its 
impact on his functioning to VA examiners.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the Veteran's left hand fibrolipoma 
removal scar has been in effect since August 9, 1946 at a 
disability rating of 0 percent.  The Veteran filed his 
current increased rating claim in January 2003.  In the 
January 2004 rating decision on appeal, the RO continued the 
0 percent rating for left hand fibrolipoma removal scar under 
38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars, other than of the head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
they involve an area or areas exceeding 6 square inches (39 
square centimeters), a 20 percent rating if the area or areas 
exceed 12 square inches (77 square centimeters), a 30 percent 
rating if the area or areas exceed 72 square inches (465 
square centimeters), and a 40 percent rating if the area or 
areas exceed 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A note 
following Diagnostic Code 7801 provides that a deep scar is 
one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118 (2008).  A 
superficial scar is defined as one not associated with 
underlying soft tissue damage. Id., Note (1).

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered under the criteria 
effective as of the date of his claim in January 2003.

Turning to the evidence, the Veteran underwent a VA scars 
examination in June 2003.  On that occasion, it was noted 
that a fatty tumor (fibrolipoma) on his left palm which had 
been present since childhood was surgically removed during 
his time in service.  It was also noted that, more than 30 
years after his discharge from service, the Veteran sustained 
a work-related injury which resulted in the loss of his left 
middle and ring fingers.  At present, the Veteran reported 
that the area of his scar would get numb, but that there was 
no pain and he took no medications for it.  Physical 
examination revealed a scar on his left palm measuring 7 
centimeters in length and 0.1 millimeter in width.  This scar 
was not painful on examination, nor was it atrophic, shiny, 
or scaly.  None of the following were present: adherence to 
underlying tissue; elevation or depression of the surface 
contour of the scar; inflammation; edema; keloid; induration; 
limitation of motion; or disfigurement.  The scar was noted 
to be stable and was labeled as superficial, but it was also 
characterized as deep, with underlying soft tissue 
involvement from the surgery.

The Veteran underwent a VA peripheral nerves examination in 
October 2004.  On that occasion, it was noted that he had 
decreased sensation to light touch and pinprick stimulation 
in the left ulnar distribution, especially over his scar.  He 
was diagnosed with left ulnar neuropathy secondary to 
surgical trauma.

In an August 2007 statement, the Veteran's private physician 
noted that an examination of the Veteran had revealed a weak 
left hand grip, as well as atrophy and sensory impairment in 
the left hand.  This physician opined that the Veteran had 
some neurological deficits with loss of muscle power in the 
left hand due to the in-service surgery.

At his April 2008 hearing, the Veteran testified that his 
scar had gotten worse since the time of his June 2003 VA 
examination.  He stated that his scar was currently tender 
and caused limitation of the use of his fingers.

In an April 2008 statement, the Veteran's VA physician noted 
that the Veteran had sustained an injury to his left hand 
while in service which left him with residual deformity, 
atrophy of the muscles, altered sensation, and decreased 
functional use of the left hand.

Pursuant to the Board's June 2008 remand, the Veteran 
underwent another VA scars examination in July 2008.  On that 
occasion, it was noted that the etiology of his current scar 
was the in-service surgery to remove the fibrolipoma on his 
left hand.  At present, the Veteran reported that he had been 
having moderate intermittent daily throbbing "toothache" 
pain in this scar since the late 1990s, and he was currently 
taking Tylenol two to three times per week with good 
response.  Physical examination revealed a scar on his left 
palm measuring 5 centimeters in length and 0.2 centimeters in 
width.  This scar was tender to palpation.  None of the 
following were present: adherence to underlying tissue; 
limitation of motion; loss of function; or skin ulceration or 
breakdown over the scar.  Underlying soft tissue damage was 
noted to be present.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's left hand fibrolipoma removal 
scar warrants a 10 percent rating, but no more, under 
Diagnostic Code 7804.  The evidence includes descriptions of 
the scar as both deep and superficial.  Therefore, the Board 
finds that the diagnostic criteria pertaining to a 
superficial scar is applicable as a closely analogous 
diagnostic code.  38 C.F.R. § 4.20.  The evidence shows that 
during the entire appeal period the Veteran has complained 
that the scar is painful and on the most recent VA 
examination the examiner specifically indicated that the scar 
was painful on examination.  As such, a 10 percent rating 
during the entire appeal period under Diagnostic Code 7804 is 
warranted.  The evidence does not show, however, that a 
rating in excess of 10 percent is warranted.  A 10 percent 
rating is the maximum rating available under Diagnostic Code 
7804.  There is no clinical evidence to show that the scar's 
area exceeds 12 square inches (77 square centimeters) or that 
the scar itself causes any limitation of motion or function 
which would warrant a higher rating under either Diagnostic 
Code 7801 and 7805.  Specifically, at his June 2003 and July 
2008 VA examinations, it was shown that his service-connected 
scar did not cause any limitation of motion.  In addition, 
despite the statements of the private physician in August 
2007 and the VA physician in April 2008 with regard to muscle 
atrophy in the Veteran's left hand, the July 2008 VA 
examination showed that the Veteran's service-connected scar 
did not cause any loss of function.

The Board notes that the Veteran has already been separately 
service-connected for left ulnar neuropathy (under Diagnostic 
Code 8516) and for loss of the distal phalanges of the left 
ring and long fingers (under Diagnostic Code 5223).  Both of 
these disabilities were found to be associated with his 
service-connected left hand fibrolipoma removal scar.

The Board has considered whether there are any other 
appropriate diagnostic codes applicable to the Veteran's left 
hand fibrolipoma removal scar.  However, there are no other 
rating criteria that provide a rating in excess of 10 percent 
that are applicable to the service-connected scar.  See 
Diagnostic Codes 7802 and 7803 (2008).  

The Board has also considered whether the Veteran's scar 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Therefore, a 10 percent rating, but no higher, under 
Diagnostic Code 7804 is warranted for the Veteran's service-
connected left hand fibrolipoma removal scar throughout the 
entire appeal period.


ORDER

Entitlement to a 10 percent disability rating for left hand 
fibrolipoma removal scar is granted, subject to the criteria 
governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


